DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
Response to Arguments
Applicant’s arguments filed 04/15/2022 with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 6-7, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkhardt et al. (US-20030128100 hereinafter Burkhardt) in view of Fang et al. (US-20190378356 hereinafter Fang) and in further view of Que et al. (US-20210329572 hereinafter Que).

Regarding claim 1, Burkhardt teaches A device for a first radar sensor comprising: transmission circuitry configured to generate first transmission signals with a linear frequency chirp modulation (Burkhardt 0120 “wireless identification tag 18 preferably repeats a linear FM (LFM) signal”) in 
(Burkhardt 0118 “frequency channel is preferably selected and assigned”) for output to 
a radar antenna (Burkhardt 0090 “directional antennas 34”), and 
reception circuitry configured to receive reflection signals corresponding to reflection of the transmitted radar signals (Burkhardt 0075 “reception of wireless identification”) from 
one or more physical objects (Burkhardt 0120 “Range measurement enables the precise location of an individual or object”), and 
control circuitry (Burkhardt 0115 “tag locator/controller 26 shown in FIG. 1”) configured to (Burkhardt 0037 “FIG. 7A is a graph of frequency as a function of time for signals used in the interrogation and response of wireless identification tags.”; 0044 “FIG. 11 is a timing diagram of transmission sequences”); wherein the device is configured to: 
receive an indicator signal from a second radar sensor (Burkhardt 0091 “listening window for response transmissions from the wireless identification tags”; 0130 “beacon transmitters”; 0039 “ FIG. 8A is a block diagram of the wireless identification tag implemented as a single monolithic device”); determine, based on the indicator signal, 
at least one of a second frequency range and a second timing pattern in use by the second radar sensor for transmission of second transmission signals (Burkhardt 0112 “ transceiver tags” [see fig 1]; 0037 “FIG. 7A is a graph of frequency as a function of time for signals used in the interrogation and response of wireless identification tags.”; 0044 “FIG. 11 is a timing diagram of transmission sequences” [the transmission sequences corresponds to a second timing pattern which are associated with the tags]); and 
(Burkhardt 0037 “FIG. 7A is a graph of frequency as a function of time for signals used in the interrogation and response of wireless identification tags.”; 0044 “FIG. 11 is a timing diagram of transmission sequences”) 
Burkhardt does not explicitly teach a predetermined frequency band, select at least one of a first frequency range within the predetermined frequency band, select the at least one of the first frequency range within the predetermined frequency band . . . such that at least one of the first frequency range and the first timing pattern are different from at least one of the second frequency range and the second timing pattern of the second transmission signals, respectively.  
However, in a related field of endeavor, Fang teaches a predetermined frequency band, select at least one of a first frequency range within the predetermined frequency band (Fang 0014 “beacon system may be co-located with the radar in the autonomous vehicle and operate in the same frequency band as the radar. In various examples, the radar operates in the millimeter wavelength spectrum, covering frequencies between 30 and 300 GHz or a portion thereof.”). 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify system and method of monitoring objects of Burkhardt to include the particular beacon frequency features of Fang. One would have been motivated to do so in order to detect moving objects (Fang 0017).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Fang merely teaches that it is well-known to use frequency bands.  Since both Burkhardt and Fang disclose similar beacon radar systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
While Fang discloses “[0020] large spreading bandwidth such that the beacon system 110 does not interfere with or get jammed by any other systems in and around the ego vehicle 100”, Fang does not explicitly teach to select the at least one of the first frequency range within the predetermined frequency band . . . such that at least one of the first frequency range and the first timing pattern are different from at least one of the second frequency range and the second timing pattern of the second transmission signals, respectively.  
However, in a related field of endeavor, Que teaches selecting different frequency ranges within a frequency band with different frequency ranges (Que 0107 “FIG. 10 schematically illustrates different client transceivers responding to a single master transceiver at different well-spaced frequency offsets within a time slot. Two masters are illustrated to be discriminated by transmitting and receiving during different time slots 0 (master mTrx0) and 1 (master mTrx1). Discrimination between the different clients is done by distributing the client's signals over frequency. Thus, the clients transmit signals on different frequency bands during the same time slot.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify system and method of monitoring objects of Burkhardt and the beacon frequency features of Fang to include the beacon control system and method of Que. One would have been motivated to do so in order to reduce jamming susceptibility (Que 0119).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Que merely teaches that it is well-known to use the particular frequency band features.  Since both Burkhardt in view Fang and Que disclose similar beacon transmitter/receiver systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Regarding claim 3, Burkhardt in view of Fang and in further view of Que teach A device according to claim 1, wherein the indicator signal received from the second radar sensor is a beacon signal (Burkhardt 0130 “tag receiver is deactivated and the transmitter squawks assigned codes at pre-determined pulse repetition frequency (PRF) rates, thereby functioning as beacon transmitters”) transmitted in the predetermined frequency band, and 
wherein the beacon signal comprises information indicative of at least one of the second frequency range and the second timing pattern of the second transmission signals (Fang 0052 “By analyzing the frequency of the returned radar signal over time, the iMTM perception module 404 can determine the class of the target”; 0062 “received information is stored in a memory storage unit 512, wherein the information structure may be determined by the type of transmission and modulation pattern”).  

Regarding claim 4, Burkhardt in view of Fang and in further view of Que teach A device according to claim 1, wherein the transmission circuitry is further configured to output a beacon signal (Fang 0043 “summation circuit 304 to form a baseband beacon signal frame at the output of summation circuit 304”) comprising 
information indicative of at least one of the first frequency range and the first timing pattern of the first transmission signals, prior to outputting the first transmission signals (Fang 0044 “The frequency converter 306 generates an RF beacon frame that is a frequency-converted signal, which is then sent to the antenna module for other necessary RF functionalities such as amplification, filtering and so forth, and finally transmitted into the air”). 

Regarding claim 6, Burkhardt in view of Fang and in further view of Que teach A device according to claim 4, wherein the beacon signal is output within the predetermined frequency band (Fang 0007 “FIG. 3 illustrates a schematic diagram of a circuit for superimposing a beacon signal to a radar signal”). 

Regarding claim 7, Burkhardt in view of Fang and in further view of Que teach A device according to claim 6 wherein the beacon signal is output within the first frequency range selected by the device for transmission of the first transmission signals (Fang 0007 “FIG. 3 illustrates a schematic diagram of a circuit for superimposing a beacon signal to a radar signal”). 

Regarding claim 9, Burkhardt in view of Fang and in further view of Que teach A device according to claim 3, wherein a first portion of the beacon signal comprises information for synchronising the first radar sensor with the second radar sensor (Fang 0047 “unified and synchronized timing reference is present in all the vehicles, the receiving procedure with respect to each of the vehicles can determine the relative distances mutually and precisely.”), and wherein 
a second portion of the beacon signal comprises the information indicative of at least one of the second frequency range and the second timing pattern of the second transmission signals (Fang 0014 “beacon system may be co-located with the radar in the autonomous vehicle and operate in the same frequency band as the radar. In various examples, the radar operates in the millimeter wavelength spectrum, covering frequencies between 30 and 300 GHz or a portion thereof.”).  

Regarding claim 10, Burkhardt in view of Fang and in further view of Que teach A device according to claim 3, further comprising memory configured to store information  indicative of at least one of the second frequency range and the second timing pattern of the second transmission signals transmitted by the second radar sensor (Fang 0023 “system memory 224”; 0021 “Beacon system 110 enables other vehicles to measure a channel condition in the same frequency (or frequency band) such that an efficient communication link can be established between the ego vehicle 100”);
wherein the beacon signal output by the transmission circuitry further comprises the information indicative of at least one of the second frequency range and the second timing pattern of the indicator  signal (Fang 0052 “By analyzing the frequency of the returned radar signal over time, the iMTM perception module 404 can determine the class of the target”; 0062 “received information is stored in a memory storage unit 512, wherein the information structure may be determined by the type of transmission and modulation pattern”). 

Regarding claim 11, Burkhardt in view of Fang and in further view of Que teach A device according to any one claim 1, wherein the first timing pattern is defined at least in part by at least one of a scan period, a duty cycle and a start time of the first transmission signals (Fang 0078 “beacon is transmitted periodically with a low duty cycle”; 0056 “iMTM perception module 404 may determine to narrow the beam width for a more focused view of that sector or area in the FoV. The next scan may indicate the targets' length or other dimension, and if the target is a vehicle,”). 

Regarding claim 12, Burkhardt in view of Fang and in further view of Que teach A radar sensor, comprising: a radar transmission antenna; a radar reception antenna; and a device according to claim 1 (Burkhardt fig. 1). 


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkhardt et al. (US-20030128100 hereinafter Burkhardt) in view of Fang et al. (US-20190378356 hereinafter Fang) in view of Que et al. (US-20210329572 hereinafter Que) and in further view of Zhang et al. (US-20160381589 hereinafter Zhang).

Regarding claim 2, Burkhardt in view of Fang and in further view of Que teach A device according to claim 1, the reception circuitry is configured to listen for the indicator signal from the second radar sensor (Burkhardt 0091 “listening window for response transmissions from the wireless identification tags”; 0020 “periodically listening for wireless identification tags, where a receiver is activated for only a brief instant”). 
Burkhardt in view of Fang and in further view of Que does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Zhang teaches listening prior to output by the transmission circuitry of the first transmission signals (Zhang 0037 “a transmitting apparatus may perform a listen-before-talk (LBT) procedure to gain access to the medium”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify system and method of monitoring objects of Burkhardt, the beacon frequency features of Fang, and the beacon control system and method of Que to include the transmission techniques of Zhang. One would have been motivated to do so in order to verify availability (Zhang 0037).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Zhang merely teaches that it is well-known to use the transmission techniques.  Since both Burkhardt in view Fang in view of Que and Zhang disclose similar beacon transmitter/receiver systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkhardt et al. (US-20030128100 hereinafter Burkhardt) in view of Fang et al. (US-20190378356 hereinafter Fang) and in further view of Zhang et al. (US-20160381589 hereinafter Zhang).

Regarding claim 14, Burkhardt teaches An integrated circuit (IC) for a first radar sensor, the IC comprising reception circuitry (Burkhardt 0114 “The UHF transceiver 50 and microprocessor 52 may be separate integrated circuits”) configured: to receive reflection signals corresponding to reflection from one or more physical objects of radar signals transmitted by the first radar sensor (Burkhardt 0120 “Range measurement enables the precise location of an individual or object”; 0158 “radar”)  in 
to listen for an indicator signal (Burkhardt 0020 “ periodically listening for wireless identification tags,”) from 
a second radar sensor (fig 1; 0020 “ wireless identification tags”) (Burkhardt 0130 “tag receiver is deactivated and the transmitter squawks assigned codes at pre-determined pulse repetition frequency (PRF) rates, thereby functioning as beacon transmitters”), and 
wherein the beacon signal comprises information  indicative of at least one of a frequency range and a timing pattern in use by the second radar sensor for  radar signals transmitted by the second radar sensor (Burkhardt 0037 “FIG. 7A is a graph of frequency as a function of time for signals used in the interrogation and response of wireless identification tags.”; 0044 “FIG. 11 is a timing diagram of transmission sequences”; 0091 “listening window for response transmissions from the wireless identification tags”; 0130 “beacon transmitters”; 0039 “ FIG. 8A is a block diagram of the wireless identification tag implemented as a single monolithic device”). 
Burkhardt does not teach  a predetermined frequency band and listening for an indicator signal prior to transmission.
However, in a related field of endeavor, Fang teaches predetermined frequency band (Fang 0014 “beacon system may be co-located with the radar in the autonomous vehicle and operate in the same frequency band as the radar. In various examples, the radar operates in the millimeter wavelength spectrum, covering frequencies between 30 and 300 GHz or a portion thereof.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify system and method of monitoring objects of Burkhardt to include the particular beacon frequency features of Fang. One would have been motivated to do so in order to detect moving objects (Fang 0017).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Fang merely teaches that it is well-known to use frequency bands.  Since both Burkhardt and Fang disclose similar beacon radar systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Burkhardt in view of Fang does not explicitly teach listening for an indicator signal prior to transmission. However, in a related field of endeavor, Zhang teaches listening prior to output by the transmission circuitry of the first transmission signals (Zhang 0037 “a transmitting apparatus may perform a listen-before-talk (LBT) procedure to gain access to the medium”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify system and method of monitoring objects of Burkhardt, the beacon frequency features of Fang, and the beacon control system and method of Que to include the transmission techniques of Zhang. One would have been motivated to do so in order to verify availability (Zhang 0037).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Zhang merely teaches that it is well-known to use the transmission techniques.  Since both Burkhardt in view Fang in view of Que and Zhang disclose similar beacon transmitter/receiver systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US-20190378356 hereinafter Fang) in view of Burkhardt et al. (US-20030128100 hereinafter Burkhardt).

Regarding claim 13, Fang teaches An IC for a radar sensor, the IC comprising (Fang 0032 “integrated circuit”) transmission circuitry configured to generate transmission signals (Fang 0044 “over-the-air transmission”) with a 
(Fang 0062 “Other modulation types may be incorporated”) in a 
predetermined frequency band for output to a radar antenna (Fang 0021 “Beacon system 110 enables other vehicles to measure a channel condition in the same frequency (or frequency band)), and 
generate a beacon signal comprising information indicative of at least one of a frequency range and timing pattern of the transmission signals (Fang 0007 “FIG. 3 illustrates a schematic diagram of a circuit for superimposing a beacon signal to a radar signal”; 0021 “Beacon system 110 enables other vehicles to measure a channel condition in the same frequency (or frequency band) such that an efficient communication link can be established between the ego vehicle”), for 
output to the radar antenna prior to outputting said transmission signals (Fang fig. 4 “Antenna”). 
Fang does not explicitly teach linear frequency chirp modulation. 
However, in a related field of endeavor, Burkhardt teaches linear frequency chirp modulation (Burkhardt  0120 “ linear FM (LFM)”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the beacon system in for vehicular identification of Fang to include the particular linear frequency chirp modulation features of Burkhardt. One would have been motivated to do so in order to detect moving objects with a varying range detection capabilities of different sensitivities (Burkhardt 0110).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Burkhardt merely teaches that it is well-known to use linear frequency modulation.  Since both Fang and Burkhardt disclose similar beacon radar systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkhardt et al. (US-20030128100 hereinafter Burkhardt) in view of Fang et al. (US-20190378356 hereinafter Fang) in view of Que et al. (US-20210329572 hereinafter Que) and in further view of Schurig et al. (US-20070008108 hereinafter Schurig).

Regarding claim 5, Burkhardt in view of Fang and in further view of Que teach A device according to claim 4, wherein said device is configured to delay output of said beacon signal (Burkhardt 0166 “surface acoustic wave (SAW) delay line RF filter 84 for both the transmitter and receiver”) by a  
Burkhardt in view of Fang does not explicitly teach random time period.
However, in a related field of endeavor, Schurig teaches delay output of said beacon signal by a random time period (Schurig 0122 “transmit simultaneously on multiple carriers  . . .  increase data rate but shorten transmission time. Each of these alternatives may decrease the probability of concurrent transmissions from multiple beacons 12”; 0079 “Alternatively, the repeated signals 20 may be spaced by some delay”). 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify system and method of monitoring objects of Burkhardt, the beacon frequency features of Fang, and the beacon control system and method of Que to include the beacon control system and method of Schurig. One would have been motivated to do so in order to reduce transmission errors caused by noise or interference (Schurig 0078).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Schurig merely teaches that it is well-known to use alternate modulations and data carrier techniques.  Since both Burkhardt in view Fang in view of Que and Schurig disclose similar beacon transmitter/receiver systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Regarding claim 8, Burkhardt in view of Fang and in further view of Que teach A device according to claim 3, but does not explicitly teach wherein said beacon signal has a constant carrier frequency.
However, in a related field of endeavor, Schurig teaches signal has a constant carrier frequency (Schurig 0051 “Such an arrangement may allow multiple transmitters 30 to share a single carrier frequency by decreasing the opportunity for collision or overlap”; 0064 “beacon 12 may precisely lock the carrier frequency”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify system and method of monitoring objects of Burkhardt, the beacon frequency features of Fang, and the beacon control system and method of Que to include the beacon control system and method of Schurig. One would have been motivated to do so in order to reduce transmission errors caused by noise or interference (Schurig 0078).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Schurig merely teaches that it is well-known to use alternate modulations and data carrier techniques.  Since both Burkhardt in view Fang in view of Que and Schurig disclose similar beacon transmitter/receiver systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkhardt et al. (US-20030128100 hereinafter Burkhardt) in view of Fang et al. (US-20190378356 hereinafter Fang) in view of Zhang et al. (US-20160381589 hereinafter Zhang) and in further view of Schurig et al. (US-20070008108 hereinafter Schurig).

Regarding claim 15, Burkhardt in view of Fang and in further view of Zhang teach An IC according to claim 14, further comprising: decoding circuitry for decoding the information from the beacon signal (Fang 0044 “beacon circuit 300 and transmits the RF signal to other vehicles in its vicinity, which are then capable of receiving the RF signal and decoding the vehicle identification message from the received RF signal.”), wherein 
Burkhardt in view of Fang and Zhang does not explicitly teach a carrier frequency of the beacon signal is not synchronised with an internal clock frequency used by the IC.
However, in a related field of endeavor, Schurig teaches a carrier frequency of the beacon signal is not synchronised with an internal clock frequency used by the IC (Schurig 0057 “A beacon 12 in accordance with the present invention may include any suitable clock 32. Using the methods of the present invention, a clock 32 need not be synchronized to any real time reference. Accordingly, the clock 32 need only be sufficiently stable to regulate in the operations of the beacon 12.”; 0057 “clock 32 need not be synchronized to any real time reference”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify system and method of monitoring objects of Burkhardt and the particular beacon frequency features of Fang and the transmission techniques of Zhang to include the beacon control system and method of Schurig. One would have been motivated to do so in order to reduce transmission errors caused by noise or interference (Schurig 0078).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Schurig merely teaches that it is well-known to use alternate modulations and data carrier techniques.  Since both Burkhardt in view Fang in view of Zhang and Schurig disclose similar beacon transmitter/receiver systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Stettiner et al. (US-20210156982) discloses “A novel and useful system and method by which radar angle and range resolution are significantly improved without increasing complexity in critical hardware parts. A multi-pulse methodology is described in which each pulse contains partial angular and range information consisting of a portion of the total CPI bandwidth, termed multiband chirp. Each chirp has significantly reduced fractional bandwidth relative to monoband processing. Each chirp contains angular information that fills only a portion of the ‘virtual array’, while the full virtual array information is contained across the CPI. This is done using only a single transmission antenna per pulse, thus significantly simplifying MIMO hardware realization, referred to as antenna-multiplexing (AM). Techniques for generating the multiband chirps as well as receiving and generating improved fine range-Doppler data maps. A windowing technique deployed in the transmitter as opposed to the receiver is also disclosed (See abstract).”
Mayer et al. (US-20190212437) discloses “A radar system for a vehicle, having at least one central control unit for sending data and for processing received data, at least one radar sensor head that is situated at a distance from the at least one central control unit and that has at least one transmit antenna for producing radar waves and at least one receive antenna for receiving radar waves, and having at least one data line between the at least one central control unit and the at least one radar sensor head, the at least one radar sensor head having an analog-digital converter for converting radar waves received by the at least one receive antenna into digital measurement data, and the external control unit having at least one analysis unit connected downstream from a data line for carrying out a processing step over at least a part of the digital measurement data (See abstract).”
Li (US-20120099583) discloses “In one aspect, the method of synchronising a communications device in a wireless communications network comprises receiving a beacon signal at a first frequency; and receiving a data signal at a second frequency, the beacon signal being used to synchronise reception of the data signal. In another aspect, the method comprises transmitting a beacon signal at a first frequency and transmitting a data signal at a second frequency, the beacon signal being useable to synchronise reception of the data signal. The first frequency is substantially less than the second frequency such that the beacon signal experiences substantially different frequency-dependent propagation effects to the data signal (See abstract).”
Zeng et al. (US-20200182995) discloses “Methods, apparatus and systems for outdoor target tracking are described. In one example, a described system comprises: a transmitter, a receiver, and a processor. The transmitter is configured for transmitting a first wireless signal through a wireless multipath channel (See abstract).”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL ABDULLAH SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648                                                                                                                                                                                         
/ERIN F HEARD/               Supervisory Patent Examiner, Art Unit 3648